
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.2


AMENDMENT TO PURCHASE AND SALE AGREEMENT


        THIS AMENDMENT TO PURCHASE AND SALE AGREEMENT (this "Amendment") is made
as of the 31st day of January 2003, by and among (i) THE CADILLAC FAIRVIEW
CORPORATION LIMITED, an Ontario corporation ("CFCL"); (ii) CADILLAC FAIRVIEW
U.S., INC., a Delaware corporation ("CFUS"); (iii) CF BROWARD MALL, INC., a
Florida corporation; CF DOVER MALL L.P., a Delaware limited partnership; CF
ESPLANADE L.P., a Delaware limited partnership; CF NORTHPARK L.P., a Delaware
limited partnership; CF GALLERIA AT WHITE PLAINS L.P., a Delaware limited
partnership and CFN, INC., a Delaware corporation (collectively, the "Current CF
Property Owners"); (iv) CF COBB ASSOCIATES, a New York general partnership; and
CF GWINNETT ASSOCIATES, a New York general partnership (collectively, the
"Current Interest Owners"); (v) CADILLAC FAIRVIEW SHOPPING CENTER PROPERTIES
(MISSISSIPPI) INC., a Delaware corporation; CADILLAC FAIRVIEW SHOPPING CENTER
PROPERTIES (LOUISIANA) INC., a Delaware corporation; CADILLAC FAIRVIEW SHOPPING
CENTER PROPERTIES (NEW YORK) INC., a New York corporation; CADILLAC FAIRVIEW
SHOPPING CENTER PROPERTIES (GEORGIA) INC., a Delaware corporation (collectively,
together with CFUS, CFCL, the Current CF Property Owners and the Current
Interest Owners, the "Selling Parties", and each, a "Selling Party"); and
(vi) THE MILLS LIMITED PARTNERSHIP, a Delaware limited partnership (the
"Purchaser").

W I T N E S S E T H:

        WHEREAS, the parties hereto have entered into a Purchase and Sale
Agreement, dated as of December 6, 2002 (such agreement as amended, the
"Agreement"); terms used but not defined herein shall have the meanings ascribed
to them in the Agreement.

        WHEREAS, certain of the terms of the Agreement were amended by a Letter
Agreement, dated December 10, 2002, between CFCL, for itself and the other
Selling Parties, and the Purchaser.

        WHEREAS, the Purchaser and CFCL (acting on behalf of the Selling
Parties) desire to further amend the terms of the Agreement in the manner set
forth below.

        NOW, THEREFORE, in consideration of the agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

1.Schedule 2.1(a) to the Purchase Agreement is hereby deleted in its entirety
and replaced with the Schedule 2.1(a) attached hereto.

2.For purposes of the Principal Closing only, if said closing occurs on
January 31, 2003, Section 5.1 of the Agreement is hereby deemed modified to
define the "Adjustment Point" for each Threshhold Property to be 11:59 p.m.
E.S.T. on January 31, 2003.

3.Section 6.4(b) of the Agreement is hereby amended to define the "Cure Cutoff
Date" to be the date that is seven (7) months after the Principal Closing Date.

4.The first sentence of Section 5.4(a) of the Agreement is hereby deleted in its
entirety and replaced with the following: "For a period of 18 months following
the Principal Closing the Purchaser shall bill all delinquencies existing at
Closing monthly and shall bill and use commercially reasonable efforts to
collect all unpaid Tax and Operating Expense Reimbursements, Percentage Rents
and other rents which are payable with respect to the Applicable Closing Fiscal
Period and any prior period, but the Purchaser shall not be required to commence
litigation, commence an adversary proceeding in a bankruptcy case or terminate
Leases in connection with such collection efforts."

--------------------------------------------------------------------------------

5.Section 5.7 of the Agreement is hereby amended by deleting each reference to
"CFCL" contained therein and inserting the following in its place: "CFUS or its
successor in interest (or any designee thereof)".

6.CFCL agrees that prior to or in connection with the Principal Closing, it will
cause a deed to be filed in the real estate records of Jefferson Parish,
Louisiana, confirming of record the transfer by CF Kenner Associates Limited
Partnership to CF Esplanade L.P. of the land described on Exhibit A hereto, and
that as part of the Principal Closing it will cause CF Esplanade L.P. to convey
that land to the Purchaser or its qualified designee.

7.The Purchaser agrees that at the Principal Closing, in exchange for a $25,000
credit against the Consideration, each of C.F. Broward Mall, Inc. ("Broward")
and the Purchaser will execute and deliver two (2) counterparts of an Assignment
and Assumption Agreement in the form attached as Exhibit B hereto pursuant to
which Broward will assign to the Purchaser its rights, and the Purchaser will
assume Broward's obligations, under the Stipulation for Settlement being entered
into among Broward, Access Now, Inc. and Edward Resnick concurrently herewith (a
copy of which is attached hereto as Exhibit C). In addition, CFCL confirms that
it will pay or cause to be paid Broward's and the plaintiff's legal fees in
connection with the negotiation of that settlement and the underlying dispute.

8.CFCL and the Purchaser agree to supplement the delivery requirements of
Section 6.2 and Section 6.3 of the Agreement to include at the Principal Closing
delivery by each of Broward and the Purchaser (or its qualified designee as
transferee of the Property known as Broward Mall) of two (2) counterparts of an
Assignment in the form attached hereto as Exhibit D, conveying Broward's
interest the registered mark "BROWARD MALL". For certainty, the parties
acknowledge and agree that the above-referenced assignment is being made
strictly on an "as is and where is" basis and without any representation or
warranty.

9.CFCL agrees to deliver the Ground Lease Assignment (for Dover Mall) in
recordable form, and that the assignment will be recorded concurrently with or
after the Principal Closing, at the Purchaser's sole option.

10.The parties agree that the legal descriptions for the Threshhold Properties
attached to the Agreement as part of Exhibit A-1 are hereby deleted in their
entirety and replaced with the legal descriptions attached to this Amendment as
Exhibit E.

11.CFCL and Purchaser acknowledge and agree that pursuant to Section 4.7 of the
Agreement if the Purchaser assumes the Broward loan pursuant to an assignment
and assumption agreement in the form attached hereto as Exhibit F the Purchaser
will not be required to enter into the indemnity agreement referred to in
Section 4.7 and set forth as Exhibit N to the Agreement.

12.CFCL and the Purchaser hereby confirm that through the Principal Closing the
aggregate cost and impairment to value, determined as provided in Section 7.1(b)
of the Agreement, resulting from Qualifications to CFCL's representations and
warranties and not credited or paid to the Purchaser as contemplated in
Section 7.1(b) shall be deemed for all purposes to have been $200,000, and
accordingly each confirms that the Threshold Amount has been reduced to
$2,300,000. The parties also confirm that the foregoing adjustment was made in
satisfaction and release of any and all claims or objections the Purchaser might
have been entitled to make in respect of Qualifications arising in connection
with items identified in any update or supplement to CFCL's representations and
warranties or any estoppel certificates obtained by CFCL and delivered to the
Purchaser in connection with the Principal Closing as contemplated in
Section 7.1 of the Agreement.

13.CFCL agrees to direct its counsel, Sullivan & Cromwell LLP, to use its best
efforts to provide the Purchaser with the following items (in each case in a
form acceptable to the Purchaser acting reasonably) by February 7, 2003: (a) a
letter explaining why CFCL believes that Dillard's

2

--------------------------------------------------------------------------------

reservations of rights in respect of kiosks and merchandising carts at Northpark
and Esplanade are without merit, (b) a letter explaining why CFCL believes
JCPenney's allegations concerning the developer's obligation to arrange for
signage at Dover Mall are without merit and (c) in each of the foregoing
instances a letter from the CFCL affiliate that owned the relevant mall
rebutting the anchor's reservations/claims.

14.The parties acknowledge and confirm that, except as expressly set forth
above, the terms and conditions of the Agreement have not been modified and
continue in full force and effect.

15.TO THE FULLEST EXTENT PERMITTED BY APPLICABLE, AND AS PERMITTED BY SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, THE PARTIES
HERETO AGREE THAT THIS AMENDMENT SHALL IN ALL RESPECTS BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

16.The recitals to this Amendment are hereby incorporated by reference into the
body of this Amendment and made a part hereof.

17.This Amendment may be executed in two or more counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same instrument. The submission of a signature page transmitted by facsimile (or
similar electronic transmission facility) shall be considered as an "original"
signature page for purposes of this Amendment so long as the original signature
page is thereafter transmitted by mail or by other delivery service and the
original signature page is substituted for the facsimile signature page in the
original and duplicate originals of this Amendment.

[Remainder of this page intentionally left blank.]

3

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Amendment as
of the day and year first above written.

    THE CADILLAC FAIRVIEW CORPORATION LIMITED, an Ontario corporation, for
itself and each of the other Selling Parties
 
 
By:
 
/s/  PETER BARBETTA      

--------------------------------------------------------------------------------

        Name: Peter J. Barbetta         Title: Executive Vice-President, General
Counsel and Secretary
 
 
By:
 
/s/  ANDREA STEPHEN      

--------------------------------------------------------------------------------

        Name: Andrea Stephen         Title: Executive Vice-President
 
 
THE MILLS LIMITED PARTNERSHIP, a Delaware limited partnership
 
 
By:
 
The Mills Corporation, a Delaware corporation, its general partner
 
 
 
 
By:
 
/s/  KENNETH PARENT      

--------------------------------------------------------------------------------

            Name: Kenneth R. Parent             Title: Chief Operating Officer

4

--------------------------------------------------------------------------------



QuickLinks


AMENDMENT TO PURCHASE AND SALE AGREEMENT
